Citation Nr: 9902388	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-42 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cerebrovascular 
accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1959 to December 
1975.  He also had periods of inactive and active duty for 
training from July 1987 to July 1996, including active duty 
for training from January 23, to February 6, 1995.

This matter comes before the Board of Veterans Appeals 
(Board) from an October 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between the 
veterans cerebrovascular accident and active service. 


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
cerebrovascular accident is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans service medical records for his period of 
active service are negative for complaints, treatment, or 
diagnosis of cerebrovascular disorders.

The veterans Reserve medical records show that in April 
1991, the veteran had an abnormal electrocardiogram.  There 
was no history of chest pain or congestive heart failure.  
The physical examination was noted to be within normal 
limits.  The provisional diagnosis was rule out 
arteriosclerotic heart disease.  

The veteran was seen during active duty for training in 
January and February 1995 with complaints of hypertension, 
tobacco abuse, back pain, shortness of breath, and occasional 
tingling of the left arm.  The veteran reported that he had 
suffered a myocardial infarction in 1991.  It was noted that 
he presented with symptoms consistent with angina times six 
months.  The electrocardiogram results were consistent with 
inferior and lateral ischemia old septal infarction.  The 
provisional diagnosis was angina.  The veteran was referred 
to VA with a problem list of hypertension, cardiovascular 
disease, angina, hematuria, and proteinuria.  

VA outpatient treatment records dated from February 1 to 
March 1, 1995 show that the veteran was seen with anginal 
symptoms rule out cardiomegaly.  A chest X-ray study revealed 
moderate cardiomegaly and moderately heavy bronchovesicular 
markings apparently mostly due to old fibrondular changes of 
granulomatous type.  An electrocardiogram performed in 
February was abnormal.  In March 1995, the veteran was 
diagnosed with angina of unknown etiology.  

VA hospitalization reports dated from March 6 to March 10, 
1995 show that the veteran had a history of myocardial 
infarction in 1991.  He developed new onset of shortness of 
breath, chest pain, and numbness of the left arm over the 
previous two weeks.  Differential diagnosis included 
congestive heart failure versus exacerbation of chronic 
obstructive pulmonary disease, versus interstitial fibrosis, 
versus some infectious process, versus pulmonary 
hypertension. 

The veteran was hospitalized at Saint Johns Regional Medical 
Center from March 13 to March 20, 1995, after being found by 
paramedics in the street, poorly responsive and agitated.  
The assessment was acute angioneurotic edema, confusional 
state, and possible acute cerebrovascular accident of the 
left temporal area.  A magnetic resonance imaging of the head 
showed left temporoparietal infarct located within the left 
middle cerebral artery territory.  Several small areas of 
acute cortical hemorrhage were present within the infarct.  
There was a very small infarct in the right front parietal 
region located in the right middle cerebral artery territory.  
It was noted that the bilateral infarcts suggested an embolic 
etiology.  The veteran was discharged to a VA facility.  The 
final diagnoses were probable cerebrovascular accident, 
confusion and altered mental state, and edema of the face.

VA hospitalization reports dated from March 20 to April 17, 
1995 show that the veteran was admitted to the neurology 
service in a stable condition.  It was noted that his 
symptoms had had a sudden onset.  A computed tomography (CT) 
scan of the head revealed a left temporoparietal and parietal 
occipital infarct.  An echocardiogram was performed and 
revealed 35 percent ejection fraction with diffuse left 
ventricular hypokinesis.  Upon admission, the veteran had 
normal strength throughout with evidence of pronator drift 
aphasia.  The final diagnosis was cerebrovascular accident.

VA rehabilitation clinic records dated from March to August 
1995 show that a CT scan of the brain revealed early left 
middle cerebral artery nonhemorrhagic infarct.  A carotid 
imaging study revealed no significant stenosis in the right 
or left internal carotid arteries, non-visualization of right 
external carotid arteries with possible collateral flow, and 
bilateral vertebral arteries that were within normal limits.  
A MRI study of the brain and neck revealed evidence of a 
subacute infarct in the posterior left temporoparietal region 
with petechial hemorrhage and pyriform enhancement.  

The veteran was accorded a personal hearing in November 1996.  
At that time, he testified that he had experienced 
symptomatology consistent with a cerebrovascular accident 
during his active duty for training in February 1995.  
Specifically, he testified that he could not breath, tie his 
shoes, or see.  Additionally, the veteran testified that he 
had difficulty swallowing, and suffered back and chest 
congestion. 

The veteran also testified that following his discharge from 
active duty for training he underwent treatment and 
evaluation at a VA Medical Center (VAMC) because he could not 
breathe.  He testified that approximately three days after 
his discharge from the VAMC he had a cerebrovascular 
accident.  

The veteran contends that the complaints, treatment, and 
diagnoses he received during active duty for training in 
February 1995 are causally related to the cerebrovascular 
accident he suffered in March 1995 approximately one month 
following his discharge from that duty. 


Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Active military service 
includes periods of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (1998).

In the instant case, the veteran is claiming service 
connection for a cerebrovascular accident.  The veteran is 
competent to report the symptomatology, such as shortness of 
breath, left arm tingling sensation, back and leg pain he 
experienced during active duty for training in February 1995.  
However, as a lay person, he would not be competent to say 
that those symptoms are related to, or caused, a 
cerebrovascular accident.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

No medical professional has related the veterans 
cerebrovascular accident to the above aforementioned 
symptoms, or otherwise linked the cerebrovascular accident to 
the period of active duty for training in January and 
February 1995.  

The veteran has proffered only his assertions to support his 
claim.  In this regard, as to his cerebrovascular accident 
being related to service, nothing in the record suggests that 
the veteran possesses the medical expertise required to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

What is lacking under the Caluza test in the present case is 
medical evidence that the veterans cerebrovascular accident 
is related to service.  Specifically, there is no medical 
evidence to establish a causal link between the veterans 
cerebrovascular accident and service.  The veterans opinion 
that his disability is directly related to service does meet 
this standard.  As the United States Court of Veterans 
Appeals held in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.

Consequently, the Board finds that the claim for service 
connection for a cerebrovascular accident is not well 
grounded.  38 U.S.C.A. § 5107(a).

In the December 1998 Written Brief Presentation, the 
veterans national representative questions the ROs 
compliance with the M21-1 provisions that suggest that the 
claim must be fully developed prior to determining whether 
the claim is well-grounded.  The representative has referred 
specifically in that regard to Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f).

The Board, however, is required to follow the precedent 
opinions of the Court. 38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9 (1998), prior to determining that a claim is 
well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Courts 
holdings on the issue of VAs duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).

The Board has determined, therefore, that, in the absence of 
a well-grounded claim for service connection for a 
cerebrovascular accident, VA has no duty to assist the 
veteran in developing his case.




ORDER

Service connection for a cerebrovascular accident is denied.  






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
